Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-119566 DYNAMIC ALERT LIMITED (Exact name of registrant as specified in its charter) Nevada State or other jurisdiction of incorporation or organization 98-0430746 (I.R.S. Employer Identification No.) 45unnyside, Surrey, B.C. V4A 9N3 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (604) 202-6747 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X _ No Number of shares outstanding of the registrants class of common stock as of January 31, 2008: 4,400,000 Authorized share capital of the registrant: 75,000,000 common shares, par value of $0.001 The Company recognized $3900 in revenue for the quarter ended December 31, 2007. Transitional Small Business Disclosure Format: Yes No X PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DYNAMIC ALERT LIMITED (A Development Stage Company) INTERIM FINANCIAL STATEMENTS December 31, 2007 Page Financial Statements: Interim Balance Sheets F-2 Interim Statements of Operations F-3 to F-4 Interim Statements of Cash Flows F-5 Interim Statement of Stockholders Equity F-6 Notes to Interim Financial Statements F-7 to F-8 F-1 DYNAMIC ALERT LIMITED (A Development Stage Company) INTERIM BALANCE SHEETS December 31, 2007 June 30, 2007 (Unaudited) (See Note 1) ASSETS Current Cash $ $ 34,491 Notes receivable - 42,665 Total Current Assets 77,156 Office Equipment costs, net of depreciation of $1,143 5,488 Computer Equipment costs, net of depreciation $1,028 3,290 Website Development costs, net of amortization of $406 703 TOTAL ASSETS $ $ 86,637 LIABILITIES AND STOCKHOLDERS EQUITY LIABILITIES Current Accounts payable $ $ 2,232 Accrued liabilities 5,700 Total Current Liabilities 7,932 STOCKHOLDERS EQUITY Capital Stock Authorized: 75,000,000 common shares, par value $0.001 per share Issued and outstanding: 4,400,000 common shares 4,400 Additional paid-in capital 120,600 Accumulated comprehensive income 4,512 Deficit Accumulated During the Development Stage (50,807) Total Stockholders Equity 78,705 TOTAL LIABILITIES AND STOCKHOLDERS EQUITY $ $ 86,637 The accompanying notes are an integral part of these statements. F-2 DYNAMIC ALERT LIMITED (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) Three-month Three-month period ending period ending December December 31, 2007 31, 2006 Revenue $ 3,900 $ - Cost of Goods Sold 3,250 - 650 - Expenses Depreciation and amortization 845 79 Consulting - - Marketing 9,852 - Office and administration 2,190 560 Organizational costs - - Professional fees 2,414 5,587 15,301 6,226 Net Loss from Operations (14,651) (6,226) Other Income Interest income - - Net Loss for the Period $ (14,651) $ (6,226) Basic and Diluted Loss per Share $ Nil $ Nil Weighted Average Number of Shares Outstanding 4,400,000 3,500,000 The accompanying notes are an integral part of these statements. F-3 DYNAMIC ALERT LIMITED (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) Cumulative amounts Six-month period Six-month period from June 17, 2004 ending ending (Date of Inception) December 31, December 31, to December 31, 2006 2007 Revenue $ $ - $ 5,216 Cost of Goods Sold - 4,000 - 1,216 Expenses Depreciation and amortization 89 2,578 Consulting - - 200 Marketing - 19,352 Office and administration 618 12,322 Organizational costs - - 1,058 Professional fees 6,638 46,051 7,345 81,561 Net Loss From Operations (7,345) (80,345) Other Income Interest Income - 1,193 Net Loss For The Period $ $ (7,345) $ (79,152) Basic And Diluted Loss Per Share $ $ Nil $ (0.02) Weighted Average Number Of 3,698,995 Shares Outstanding 3,500,000 The accompanying notes are an integral part of these statements. F-4 DYNAMIC ALERT LIMITED (A Development Stage Company) INTERIM STATEMENTS OF CASH FLOWS (Unaudited) Six-month Cumulative amounts period ended Six-month period from June 17, 2004 December 31, ended December (Date of Inception) to 31, 2006 December 31, 2007 Cash Flows from Operating Activities Net loss for the period $ $ (7,345) $ (79,152) Adjustments To Reconcile Net Loss To Net Cash Used By Operating Activities Depreciation and amortization 89 Inventory - - Accounts payable and accrued liabilities Cash from (used in) Operating Activity Cash Flows from Investing Activity Additions to capital assets - Investment in note receivable - - Additions to intangibles - Net Cash (Used in) Investing Activities Cash Flows From Financing Activity Issuance of common shares - - Foreign currency translation - adjustment Net Cash Provided by Financing Activity - Increase (Decrease) In Cash During The Period Cash, Beginning Of Period - Cash, End Of Period $ $ 13,899 $ 38,563 Supplemental Disclosure Of Cash Flow Information Cash paid for: Interest $ - $ - $ - Income taxes - - - The accompanying notes are an integral part of these statements. F-5 DYNAMIC ALERT LIMITED (A Development Stage Company) INTERIM STATEMENT OF STOCKHOLDERS EQUITY For the period from June 17, 2004 (Date of Inception) to December 31, 2007 (Unaudited) DEFICIT CAPITAL STOCK ACCUMULATED ACCUMULATED ADDITIONAL DURING THE COMPRE- PAID-IN DEVELOPMENT HENSIVE SHARES AMOUNT CAPITAL STAGE INCOME (LOSS) TOTAL June 17, 2004  Shares issued for cash at 100,000 $ 100 900 $ - $ - $ 1,000 $0.01 June 30, 2004  Shares issued for cash at 3,400,000 3,400 30,600 - - 34,000 $0.01 Net loss for the period ended June 30, 2004 - - - (1,709) (1,709) Balance, June 30, 2004 3,500,000 3,500 31,500 (1,709) - 33,291 Net loss for the year - - - (9,817) - (9,817) Balance, June 30, 2005 3,500,000 3,500 31,500 (11,526) - 23,474 Net loss for the year - - - (4,206) - (4,206) Balance, June 30, 2006 3,500,000 3,500 31,500 (15,732) - 19,268 January 31, 2007  - Shares issued for cash 900,000 900 89,100 - 90,000 at $0.10 Foreign currency translation adjustment - 4,512 4,512 Net loss for the year - - - (35,075) - (35,075) Balance June 30, 2007 4,400,000 4,400 120,600 (50,807) 4,512 78,705 Foreign currency translation adjustment - 2,942 2,942 Net loss for the period - - - (28,345) - (28,345) Balance, December 31, 2007 4,400,000 $ 4,400 $ 120,600 $ (79,152) $ 7,454 $ 53,302 The accompanying notes are an integral part of these statements. F-6 DYNAMIC ALERT LIMITED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS DECEMBER 31, 2007 (Unaudited) Note 1 Basis of Presentation While the information presented in the accompanying interim financial statements is unaudited, it includes all adjustments which are, in the opinion of our management, necessary to present fairly the financial position, results of operations and cash flows in the interim periods presented. Except as disclosed below, these interim financial statements follow the same accounting policies and methods of their application as our audited June 30, 2007 annual financial statements. It is suggested that these interim financial statements be read in conjunction with our June 30, 2007 audited financial statements. The information as of June 30, 2007 is taken from the audited financial statements of this date. Note 2 Significant Accounting Policies Concentrations Financial instruments that potentially subject us to concentrations of credit risk consist principally of cash and cash equivalents. At December 31, 2007, we had $13,046 in U.S. funds in deposit in a business bank account and U.S. equivalent of $25,517 in Canadian funds in a business bank account which are not insured by agencies of the U.S. Government. Note 3 Basis of Presentation  Going Concern The accompanying financial statements have been prepared in conformity with generally accepted accounting principles (GAAP) in the United States of America, which contemplates our continuation as a going concern. However, we have minimal business operations to date and have losses of approximately $79,152. These matters raise substantial doubt about our ability to continue as a going concern. In view of these matters, realization of certain of the assets in the accompanying balance sheet is dependent upon our ability to meet our financing requirements, raise additional capital, and the success of our future operations. We acquired additional operating capital through equity offerings to the public to fund our business plan. There is no assurance that the equity offerings will be successful in raising sufficient funds to assure our eventual profitability. Management believes that actions planned and presently being taken to revise our operating and financial requirements provide the opportunity for us to continue as a going concern. The financial statements do not include any adjustments that might result from these uncertainties. Note 4 Income Taxes We are subject to U.S. federal income taxes. We have had losses to date, and therefore, have paid no income tax. Deferred income taxes arise from temporary timing differences in the recognition of income and expenses for financial reporting and tax purposes. Our deferred tax assets consist entirely of the benefit from net operating loss (NOL) carryforwards. Our deferred tax assets are offset by a valuation allowance due to the uncertainty of the realization of the NOL carryforwards. NOL carryforwards may be further limited by a change in company ownership and other provisions of the tax laws. Our deferred tax assets, valuation allowance and change in valuation allowance are as follows: F-7 DYNAMIC ALERT LIMITED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS DECEMBER 31, 2007 (Unaudited) Note 4 Income Taxes (continued) Estimated Estimated Tax Change in Net NOL NOL Benefit from Valuation Valuation Tax Period Ending Carryforward Expires NOL Allowance Allowance Benefit June 30, 2007 50,807 2027 12,702 (12,702) (8,769)  December 31, 2007 79,152 2027 19,788 (19,788) (7,086)  Income taxes at the statutory rate are reconciled to our actual income taxes as follows: Income tax benefit at statutory rate resulting from NOL carryforwards (25%) Deferred income tax valuation allowance 25% Actual tax rate 0% F-8 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION We incorporated as Dynamic Alert Limited (referred to herein as we, us, our and similar terms) on June 17, 2004, in the State of Nevada. Our principal executive offices are located at 45unnyside, Surrey, British Columbia, V4A 9N3. Our telephone number is (604) 202-6747. Our fiscal year end is June 30. Management's Discussion and Analysis of Financial Condition and Results of Operations Full Fiscal Years Over the last two (2) years, we have continued to build a business that assists consumers with their security needs. Our goal is to help our customers create and implement a personalized security plan. We offer a three-fold service. Our first focus is to assist our clients in developing personalized security plans. It is our managements opinion that having a personalized security plan in place may help create an atmosphere of safety and may allow consumers the ability to conduct daily activities without undue worry and concern. Our second focus is to source and market personal security products. This includes selling personal protection equipment and devices through our website and from our portable kiosk which will be placed periodically in local shopping malls and at business and leisure/travel conventions. Our third focus is to provide personal protection on an as-needed basis. We are continuing to develop our website in order to be fully interactive. The website will be used to introduce our products, take orders and respond to queries. Our officers monitor our website daily to reply to inquiries. In April 2008, we intend to provide security training for our officers. This training will come from outside sources unaffiliated with us. Additionally, we intend to begin presenting seminars in April 2008. Our seminars will highlight the importance of personal security and protection, as well as present information on personal security equipment and devices available in the market. The risks of not implementing a personalized security plan will be addressed and we will discuss the benefits associated with personal protection. Our seminar will be used to promote the importance of our personal protection services as well as our security products available for purchase. At our seminar, attendees will be able to pick-up our brochure, ask questions regarding our products and services, and order products and services directly. These seminars will be held in local community colleges as well as churches and other social facilities. We plan to distribute all orders from our office location. Both kiosk and internet orders will be filled from the same location. Internet orders will be shipped via Canada Post Express Courier Service. Distribution of our personal protection services will be on a contract basis. Our security personnel will be sent out on specific jobs as required. During the first stages of our growth, our officers will provide all the labor required to operate our website, kiosk and security seminars at no charge. Since we intend to operate with very limited administrative support, our officers will continue to be responsible for these tasks for at least the next twelve (12) months. We will concentrate our efforts on building our internet business and the development of our seminars in order to establish a strong client base. In addition, we hope to generate sales revenue from our portable kiosk which will be placed periodically in various Lower Mainland shopping malls. As we gain experience and develop sufficient revenues from sales and service, we may consider expanding our business within the region and possibly to other locations within Canada. At this time, however, we have no such expansion plans. We believe our existing cash balances are sufficient to carry our normal operations for the next three (3) months. Our short and long-term survival is dependent on funding from sales of securities as necessary or from shareholder loans, and thus, to the extent that we require additional funds to support our operations or the expansion of our business, we may attempt to sell additional equity shares or issue debt. Any sale of additional equity securities will result in dilution to our stockholders. There can be no assurance that additional financing, if required, will be available to us or on acceptable terms. Interim Periods We posted losses of $14,651 for the quarter ended December 31, 2007 compared to a net loss of $6,226 for the quarter ended December 31, 2006. We posted losses of $28,345 for the six-month period ending December 31, 2007 compared to net losses of $7,345 for the six-month period ending December 31, 2006. From inception to December 31, 2007, we have incurred losses of $79,152. The principal components of losses were professional fees of $46,051, office and administration expenses of $12,322, marketing costs of $19,352, amortization of $2,578, organizational costs of $1,058, cost of goods sold of $4,000 and consulting fees of $200. We have $14,169 remaining from the net proceeds of our offering. As at January 31, 2008, our net cash balance was approximately $37,370. We do not have any lending arrangements in place with banking or financial institutions and we do not anticipate that we will be able to secure these funding arrangements in the near future. At December 31, 2007, we had working capital of $35,520, compared to working capital of $69,224 at June 30, 2007. At December 31, 2007 our total assets consisted of cash of $38,563, capital assets of $17,238 and intangible assets of $544. This compares with total assets at June 30, 2007 consisting of cash of $34,491, notes receivable of $42,665, capital assets of $8,778 and intangible assets of $703. At December 31, 2007, our total current liabilities decreased to $3,043 from $7,932 at June 30, 2007. We have recognized revenues of $3,900 for the quarter ended December 31, 2007. Off-Balance Sheet Arrangements We currently do not have any off-balance sheet arrangements. ITEM 3. CONTROLS AND PROCEDURES As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer, of our disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act). Based upon this evaluation, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Security and Exchange Commission's rules and forms. There has been no change in our internal control over financial reporting during the current quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS There have not been any changes in our securities since filing our last Annual Report on Form 10-KSB for our fiscal year ended June 30, 2007, as filed on October 9, 2007. As previously reported, on November 9, 2006, our Registration Statement on Form SB-2, commission file number 333-119566, became effective enabling us to offer up to 900,000 shares of our common stock at a price of $0.10 per share. On January 31, 2007, we accepted subscriptions for the entire offering from forty-one (41) investors raising a total of $90,000. There were no underwriters for this offering. Following are the actual expenses of the offering incurred for our account from November 9, 2006,to December 31, 2007 that were paid directly from existing working capital at the time of the offering. They were not deducted from the proceeds of the offering. Net proceeds from the offering were $90,000. Amount of direct or indirect payments to directors, officers, general partners, 10% Amount of direct or indirect Expenses shareholders or affiliates of the Issuer payments to others Legal $ 0 $ 2,500 Transfer Agent 0 $ 0 $ 4,975 The following table notes the use of net proceeds for actual expenses incurred for our account from November 9, 2006 to December 31, 2007. Amount of direct or indirect payments to directors, officers, general partners, 10% Amount of direct or indirect Expenses shareholders or affiliates of the Issuer payments to others Legal and Accounting $ 0 $ 30,893 Marketing 0 19,351 Website Devt & Telecom 0 666 Office Furniture and Equipment 0 3,701 Kiosk 0 9,469 Portable Display 0 6,240 Miscellaneous Administration 0 $ 0 $ 75,831 The proceeds from our offering are being used to fund our operations as described in our Form SB-2 offering document incorporated by reference herein. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS Pursuant to Rule 601 of Regulation S-B, the following exhibits are included herein or incorporated by reference. Exhibit Number Description Articles of Incorporation* By-laws* CERTIFICATION OF CEO PURSUANT TO 18 U.S.C. ss. 1350, SECTION 302 CERTIFICATION OF CFO PURSUANT TO 18 U.S.C. ss. 1350, SECTION 302 CERTIFICATION PURSUANT TO 18 U.S.C. ss. 1350, SECTION 906 CERTIFICATION PURSUANT TO 18 U.S.C. ss. 1350, SECTION 906 * Incorporated by reference to our Form SB-2 Registration Statement, file number 333-119566, filed on October 30, 2006. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on this 12 th day of February, 2008. DYNAMIC ALERT LIMITED Date: February 12, 2007 By: /s/ Audrey Reich Name: Audrey Reich Title: President/Chief Executive Officer, principal executive officer Date: February 12, 2007 By: /s/ Bradley Hawkings Name: Bradley Hawkings Title: Chief Financial Officer, principal financial officer and principal accounting officer
